PER CURIAM:
Lee Kent Hempfling appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Hempfling’s employment discrim*524ination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Hempfling v. LM Commc’ns, Inc., No. CA-04-1373-2-PMD (D.S.C. Aug. 31, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED